        Case 1:20-cv-03346-JEB Document 35 Filed 09/01/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 THE FREDERICK DOUGLASS
 FOUNDATION, INC., et al.,

       Plaintiffs,
               v.                                 Civil Action No. 20-3346 (JEB)


 DISTRICT OF COLUMBIA,

       Defendant.




                                        ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

      1. Defendant’s Motion to Dismiss is GRANTED; and

      2. The case is DISMISSED WITHOUT PREJUDICE.



                                                       /s/ James E. Boasberg
                                                       JAMES E. BOASBERG
                                                       United States District Judge
Date: September 1, 2021




                                            1
